Citation Nr: 1809765	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for residuals of a motorcycle accident, to include broken nose, sinus condition, loose teeth, headaches, and facial scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the undersigned at an August 2015 hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claim of service connection for residuals of a motorcycle accident, including broken nose, sinus condition, loose teeth, headaches, and facial scarring.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran contends that a broken nose, sinus condition, recurrent headaches, and facial scarring all relate to an in-service motorcycle accident.  At an August 2015 hearing, the Veteran reported that in August 1969, he was involved in a motorcycle accident and was hospitalized for several injuries, including a broken nose.  

Service medical records confirm the August 1969 motorcycle accident.  The Veteran has already established service connection for a seizure disorder.  VA and private medical records indicate the presence of a deviated septum, sinus condition, loose incisors, recurrent headaches, and facial scarring.  While the record indicates those conditions may not all be related to the motorcycle accident, the Board finds that a VA examination is needed in order to assess the etiology and nature of any current disabilities that may be related to the in- service motorcycle accident.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, a remand is necessary to obtain a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file, including VA medical records from the Grand Island VA medical center, and any private medical records from Litzenberg Memorial Hospital and Teddy Bear Dental that are not already of record.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any claimed residuals of the in-service motorcycle accident, including a broken nose, sinus condition, loose teeth, recurrent headaches, and facial scarring.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any identified disabilities, to include residuals of a nose fracture, a sinus disability, loose teeth, or recurrent headaches, are residuals of an in-service motorcycle accident, or were otherwise incurred as a result of active service.  The VA examiner should specifically address skull X-ray records from August 25, 1969, and August 30, 1969.  A complete rationale must be provided for all opinions and conclusions.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

